DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
Applicant’s application filed on August 9, 2019 is acknowledged. Accordingly claims 1-20 remain pending and have been examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brisebois et al (hereinafter “Brisebois”) U.S. Patent No. 9,641,555 B1.

As per claim 1, 9 and 16, Brisebois discloses a system for event detection and mitigation using game theoretical event sequence analysis, comprising: 
one or more computer processors (see fig. 11); 
a memory (see fig. 11); and 
a processing module stored in the memory, executable by the one or more computer processors and configured to: 
extract interaction data from one or more data sources ( col. 1, lines 15-21, which discloses that “This disclosure describes several non-limiting examples of processes for collecting information or data from multiple sources and analyzing the information to classify the data and to extract or determine additional information based on the collected data.”); 
analyze the interaction data to identify one or more exposure event sequences (col. 6, lines 40-54, which discloses that “In certain embodiments, the content-exposure analysis system 127 can project, track, and analyze exposure events related to communications and other content collected from the internal data sources 120 and/or the external data sources 122. An exposure event can be, for example, an event whose occurrence would result in content being exposed to one or more additional users.”); 
store the one or more exposure event sequences in look-up libraries (col. 36, lines 53 -col. 37, line 5, which discloses that “At block 1506, the exposure tracking module 1133 stores information related to the exposure event in the exposures repository 1141. The stored information can include, for example, an identifier for the exposure event, a date and time at which the exposure event occurred, an identifier for the particular content that was exposed, a scope of exposure, combinations of same and/or the like.”); 
model a game by mapping one or more interactions associated with the interaction data (col. 28, lines 50-67, which discloses that “As described in greater detail below, the content-exposure analysis system 127 can intract with the client 1114 to anticipate and monitor exposure events initiated on the client 1114.”); 
continuously monitor real-time interaction streams (col. 28, lines 50-67, which discloses that “As described in greater detail below, the content-exposure analysis system 127 can interact with the client 1114 to anticipate and monitor exposure events initiated on the client 1114.”); 
identify at least one real-time interaction request based on continuously monitoring the real-time interaction streams (col. 31, lines 39-45, which discloses that “In certain embodiments, the data request module 1147 can be a hardware and/or software module operable to request exposure information related to particular content from the content-exposure analysis system 127. The data request module 1147 can transmit the requests, for example, to the data access system 1137. Each request can include or identify fingerprints of one or more content items to which the request pertains.”); 
map the at least one real-time interaction request onto the game (col. 31, lines 39-45, which discloses that “Each request can include or identify fingerprints of one or more content items to which the request pertains.”); and 
play the game, via a neural network, to generate an output associated with the at least one real-time interaction request (col. 42, lines 29-39, which discloses that “More particularly, the presentation module 1149 can generate the interactive heat map 1900 based on an output of the event-density analysis module 1151. In the illustrated embodiment, the interactive heat map 1900 indicates time densities of exposure events for content items 1904. As shown, the time densities are arranged over a timeline, or time period.”).

As per claims 2 and 10, Brisebois further discloses the system, wherein the processing module is further configured to model the game based on: 
mapping one or more states associated with the one or more interactions (col. 42, lines 29-65); 
mapping one or more state transitions associated with the one or more interactions (col. 42, lines 29-65); and 
mapping one or more exposures associated with each of the one or more states (col. 42, lines 29-65).

As per claims 3, 11 and 17, Brisebois further discloses the system, wherein the processing module is further configured to prune the one or more exposure event sequences (col. 6, lines 26-39); and 
update the look-up libraries with pruned one or more exposure event sequences (col. 13, lines 5-30).

As per claims 4, 12 and 18, Brisebois further discloses the system, wherein the processing module is further configured to: 
input the pruned one or more exposure event sequences to the neural network (col. 10, lines 18-39); and
cause the neural network to train itself via reinforcement learning, wherein the neural network trains itself based on playing the game against itself as an unauthorized user (col. 10, lines 18-39).

As per claims 5, 13 and 19, Brisebois further discloses the system, wherein the processing module is further configured to dynamically prune the pruned one or more exposure event sequences based on real-time interaction data that is extracted from the real-time interaction streams (col. 6, lines 26-39); and
update the look-up libraries with dynamically pruned one or more exposure event sequences, wherein the dynamically pruned one or more exposure event sequences used by the neural network to train itself (col. 6, lines 26-39; col. 10, lines 18-39).

As per claims 6 and 14, Brisebois further discloses the system, wherein the processing module is further configured to play the game to generate the output by:
identifying one or more possible paths associated with the at least one real-time interaction (col. 31, lines 39-45); and
determining one or more possible outcomes for each of the one or more possible paths associated with the at least one real-time interaction (col. 31, lines 39-45).

As per claims 7, 15 and 20, Brisebois further discloses the system, wherein the processing module is further configured to generate the output based on balancing unauthorized user gain and authorized user denials (col. 4, lines 29-50).

As per claim 8, Brisebois further discloses the system, wherein the processing module is further configured to generate the output based on one or more policies associated with an entity (col. 42, lines 29-39).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles C. Agwumezie whose number is (571) 272-6838. The examiner can normally be reached on Monday – Friday 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Hayes can be reached on (571) 272 – 6708.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHINEDU C AGWUMEZIE/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        June 2, 2022